Title: From Thomas Jefferson to Robert R. Livingston, 24 March 1801
From: Jefferson, Thomas
To: Livingston, Robert R.



Dear Sir
Washington Mar. 24. 1801.

Your favor of the 12th. is just now at hand. with respect to the time of your departure it will depend on the return of mr Dawson with the ratification of the Convention. we may expect this in 4. months: so that you may have time enough to prepare for your departure soon after his arrival. we shall join with you a Secretary of legation, to guard against any accident happening to yourself: and as we consider it advantageous to the public to make these apprenticeships prepare subjects for principal duties hereafter, such a character has been sought out as will form a proper subject of future expectation. the elder son of Genl. Sumpter from his rank in life & fortune, from an extraordinary degree of sound understanding & discretion, and the amability of his temper & gentlemanly manners, has attracted our attention; it is proposed therefore to give him a commission of Secretary of legation to accompany you. but it is not known that he will accept. if he does, he will probably meet you there, or more likely precede you.
Accept assurances of my constant esteem, & high consideration & respect.

Th: Jefferson

